— In an action to restrain defendant’s alleged use of plaintiff’s trade-mark on defendant’s competing product, plaintiff appeals from an order of the Supreme Court, Kings County, entered June 9, 1965, which denied its motion for a temporary injunction upon the authority of Clairol, Inc., v. Revlon, Inc. (N. Y. *725L. J., Dee. 31, 1964, p. 14, col. 6, affd. 23 A D 2d 630). Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.